OPINION — AG — QUESTION (1): ARE MORTGAGES EXECUTED TO THE FEDERAL NATIONAL MORTGAGE ASSOCIATION SUBJECT TO THE MORTGAGE TAX REQUIRED TO BE PAID UNDER 68 Ohio St. 1965 Supp 1901-1910 [68-1901] [68-1910],? — NEGATIVE, QUESTION(2): IF SUCH MORTGAGE ARE NOT SUBJECT TO THE AFOREMENTIONED TAX, MAY THE COUNTY TREASURER REFUND TO SAID ASSOCIATION, UNDER THE PROVISIONS OF 19 Ohio St. 1961, 691-693 [19-691] — [19-693], THE AMOUNT PAID? — AFFIRMATIVE CITE: 19 Ohio St. 1961 691 [19-691], 19 Ohio St. 1961 692 [19-692]  (FINIS STEWART) ** SEE: OPINION NO. 73-301 (1974) **